CLEANING PAD ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues previous 112(b) rejection, from the argument, the claim appeared to lack antecedent basis but has been corrected with the most recent amendment.  The 112(b) rejection is withdrawn.
Applicant’s arguments, see Remarks, filed 10/14/2021, with respect to rejection of claims 1-7 and 9 under 35 U.S.C. 102(a)(1) as being unpatentable over Dingert have been fully considered and are persuasive.  Applicable arguments directed to Dingert are addressed under the argument of 35 U.S.C. 103 below.
Applicant’s arguments with respect to claim(s) 1, 2, 11, and 12 under 35 U.S.C. 102(a)(1) rejected by White have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/14/2021, regarding the 35 U.S.C. 103 rejection over Xavier et al. in view of Dingert have been fully considered but they are not persuasive.  Applicant argues, “there is no correlation between or reason to combine the broom design of dingert with any of the features of the cosmetic brush cleaning product of Dingert (applicant argues White, however it is believed that applicant meant to argue Xavier in view of Dingert, as rejected in the previous Office Action), and no reason to expect that either concept would cross over to the field of cleaning pads for solder devices.”

Other arguments addressing how the newly filed amendments overcome the previous rejection are addressed under 35 U.S.C. 103 below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Huang (USD882179) in view of Xavier et al. (US20170303677).
Regarding claim 1, Huang teaches a cleaning pad assembly for use in cleaning bonding material from a solder tool, the cleaning pad assembly comprising (Fig. 1):
for removing solder from said solder tool and said projections arranged to form a plurality of open spaces defined by at least four of said projections to accumulate bonding material cleaned from said solder tool (see annotated Figs. 1-2).
As to, for use in cleaning bonding material from a solder tool… for removing solder from said solder tool… to accumulate bonding material cleaned from said solder tool, Huang is capable of the intended use because it shares all of the same claimed structure as the instant invention.  Further, the limitations listed above are directed to intended use of the invention.
Huang does not disclose that the projections are bendable.
Xavier et al. discloses a cleaning pad assembly (500) comprising a cleaning pad (510) having a base, a plurality of bendable projections (514) arranged to provide gaps between opposing edges of said bendable projections, and said bendable projections arranged to provide open spaces defined by at least four of said bendable projections (Fig. 11; see annotated Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the projections of Huang out of a bendable material (i.e. silicone), such as that taught by Xavier et al. because flexible projections would provide more comfort to a user when rubbing the cleaning pad assembly on the skin.  Common goals of cleansing pads for the skin are to remove dirt or dead skin (i.e. exfoliate); similarly, Xavier et al. teaches the same function of removing dirt from cosmetic brushed using bendable projections.  Further, because Xavier et al. teaches a cleaning pad assembly for cosmetic use, and Huang teaches a pad for cosmetic use, one would be motivated to use similar materials for gentle cleansing of the skin and delicate applicators (i.e. brush bristles).
claim 3, Huang in view of Xavier et al. teach wherein said cleaning pad assembly further includes a peripheral wall having a rigidity greater than the rigidity of said bendable projections said peripheral wall projecting from a rim of said base (Huang, see annotated Fig. 1; Xavier et al. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xavier’s raised, strengthened peripheral wall with the wall of Huang, because Xavier teaches the feature helps retain water or conditioning solution within the surface of the cleaning pad.  Huang would benefit from retaining a solution used to clean a user’s skin, to aid in targeting the area wished to be cleaned.
Regarding claim 4, Huang in view of Xavier et al. teach wherein said bendable projections have a height greater the thickness of the bendable projection at the point of contact with said base (Huang, Fig. 1; see annotated Fig. 1).
Regarding claim 7, Huang in view of Xavier et al. teach wherein said cleaning pad is formed from high temperature resins, silicon rubber or elastomeric polymer (Xavier et al., [0022]).
Regarding claim 8, Huang in view of Xavier et al. teach wherein said cleaning pad is reversible and said base of said cleaning pad has an underside (110) having an array of projections in a pattern different from an array pattern of the projections on an upper-side (120) of said base (Xavier et al., Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine an alternative cleaning side of the handle portion of Huang to provide an additional cleaning surface, as taught by Xavier et al., because Xavier et al. discloses the different textures surfaces provide difference resistances for cleaning.  By having the additional cleaning surfaces on the cleaning pad assembly of Huang, a user could choose between surfaces that are more abrasive versus gentle, taller projections for more suds, etc.
for use in cleaning bonding material from a solder tool… for removing solder from said solder tool… to accumulate bonding material cleaned from said solder tool, Huang is capable of the intended use because it shares all of the same claimed structure as the instant invention.  Further, the limitations listed above are directed to intended use of the invention.
Regarding claim 13, Huang teaches a cleaning pad assembly for use in cleaning bonding material from a solder tool, the cleaning pad assembly comprising: a solder tool cleaning pad having a base and a plurality of projections extending upward from said base, said projections formed as angled projections (both tapered and forming an angle projection among several projections) to have obtuse angle shapes clustered to define gaps between adjacent edges of said angled projections for removing solder bonding material from said solder tool and an open space encircled by said projections to accumulate solder bonding material in said open spaces (see annotated Figs. 1-2).
Huang does not teach i) the projections are bendable; and ii) wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base. 
Xavier et al. discloses a cleaning pad assembly (500) comprising a cleaning pad (510) having a base, a plurality of bendable projections (514) arranged to provide gaps between opposing edges of said bendable projections, and said bendable projections arranged to provide open spaces defined by at least four of said bendable projections (Fig. 11; see annotated Fig. 11);
and wherein said cleaning pad is reversible and said base of said cleaning pad has an underside (110) having an array of projections in a pattern different from an array pattern of the projections on an upper-side (120) of said base (Figs. 1 and 5). 
As to i), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the projections of Huang out of a bendable material (i.e. silicone), such as that taught by Xavier et al. because flexible projections would provide more comfort to a user when 
As to ii), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine an alternative cleaning side of the handle portion of Huang to provide an additional cleaning surface, as taught by Xavier et al., because Xavier et al. discloses the different textures surfaces provide difference resistances for cleaning.  By having the additional cleaning surfaces on the cleaning pad assembly of Huang, a user could choose between surfaces that are more abrasive versus gentle, taller projections for more suds, etc.
Claims 2, 5-6, and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al. (US20170303677), in view of Dingert (US 6108854), and further in view of Huang (USD882179).
Regarding claim 2, Xavier et al. teach a cleaning pad assembly (100) for use in cleaning bonding material from a solder tool, the cleaning pad assembly comprising: a solder tool cleaning pad having a base and a plurality of bendable projections (124) extending upward from said base, said bendable projections formed with gaps between opposing ends for removing solder bonding material from a solder tool (Fig. 1; see annotated Fig. 11). 
Xavier et al. does not disclose said bendable projections formed to have a "Y" cross-sectional shape;
and said "Y" shaped projections arranged to form a plurality of hexagonal open spaces for accumulating bonding material.
Dingert teaches a cleaning pad assembly (1) with bendable projections (2) formed to have a “Y” cross-sectional shape (Figs. 1 and 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include projections with a “Y” cross-sectional shape in the invention of Xavier et al., as taught by Dingert, because Dingert teaches a flexible “Y” shaped bristle is effective in removing dirt.  Because of the configuration of the “Y” shaped bristle of Dingert, more dirt can be held between the angle, and more surface area is creating for collecting debris (Dingert, Col. 1, lines 60-64).  Xavier et al. would benefit from incorporating the “Y” shaped bristle to collect and further remove dirt from cosmetic applicators.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange one of the textured surfaces taught by Xavier et al. in view of Dingert, in a hexagonal pattern, as taught by Huang, because Huang demonstrates a hexagonal pattern of projections effectively cleans skin.  Further, Xavier et al. discloses the benefits to both directionally neutral and directionally oriented textures for cleaning.  By incorporating a hexagonal pattern of projections on Xavier in view of Dingert, the same cleaning benefits from Huang would be applied in cleaning cosmetic brushes for the skin.
Regarding claim 5, Xavier et al., in view of Dingert, and further in view of Huang teach wherein said cleaning pad assembly (100) further includes a peripheral wall (118, 128) having a rigidity greater than the rigidity of said bendable projections (124) said peripheral wall projecting from a rim of said base (Xavier et al., Fig. 1; [0035]).
Regarding claim 6, Xavier et al., in view of Dingert, and further in view of Huang teach wherein said bendable projections have a height greater than thickness of the bendable projection at the point of contact with said base (Dingert, Fig. 1; Xavier, Fig. 1, projection 114)).
claim 9, Xavier et al., in view of Dingert, and further in view of Huang teach wherein said cleaning pad is formed from high temperature resins, silicon rubber or elastomeric polymer (Xavier et al., [0022]).
Regarding claim 10, Xavier et al., in view of Dingert, and further in view of Huang teach wherein said cleaning pad is reversible and said base of said cleaning pad has an underside (110) having an array of projections in a pattern different from an array patterns of the projections on an upper-side (120) of said base (Xavier et al., Fig. 1; see annotated Fig. 11).
Regarding claim 11, Xavier et al., in view of Dingert, and further in view of Huang teach wherein said projections are configured in groups of six to form a hexagon.
Dingert is used to modify the shape of the projection on the cleaning pad of Xavier, and Huang is used to teach the pattern of projections on the cleaning pad of Xavier.  It would have been obvious to one of ordinary skill in the art to combine six, “Y” shaped bristles to form the hexagonal pattern, because a hexagon has six sides; three bristles would not form a hexagon, and multiples of six would be too large to perform the exfoliating/removing debris from a small surface function.
Regarding claim 12, Xavier et al., in view of Dingert, and further in view of Huang teach wherein said projections are configured in groups of six to form hexagons within a honeycomb pattern (Huang, Fig. 2).
Dingert is used to modify the shape of the projection on the cleaning pad of Xavier, and Huang is used to teach the pattern of projections on the cleaning pad of Xavier.  It would have been obvious to one of ordinary skill in the art to combine six, “Y” shaped bristles to form the hexagonal pattern, because a hexagon has six sides; three bristles would not form a hexagon, and multiples of six would be too large to perform the exfoliating/removing debris from a small surface function.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723